Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Elbert Hicks appeals the district court’s order dismissing his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hicks v. U.S. Dep’t of Labor, No. 2:14-cv-00651-MSD-LRL (E.D.Va. filed July 23, 2015, entered July 24, 2015). We dispense with oral argument because the facts arid legal contentions are adequately presented in the materials before this court and ar*75gument would not aid the decisional process.

AFFIRMED.